Michigan Supreme Court
                                                                                            Lansing, Michigan




Syllabus
                                                                Chief Justice:         Justices:
                                                                Stephen J. Markman     Brian K. Zahra
                                                                                       Bridget M. McCormack
                                                                                       David F. Viviano
                                                                                       Richard H. Bernstein
                                                                                       Kurtis T. Wilder
                                                                                       Elizabeth T. Clement
This syllabus constitutes no part of the opinion of the Court but has been             Reporter of Decisions:
prepared by the Reporter of Decisions for the convenience of the reader.               Kathryn L. Loomis


                           ILIADES v DIEFFENBACHER NORTH AMERICA INC


             Docket No. 154358. Argued on application for leave to appeal November 7, 2017.
       Decided May 23, 2018.

               Steven Iliades (plaintiff) and Jane Iliades brought a products-liability action in the
       Oakland Circuit Court against Dieffenbacher North America Inc., alleging negligence, gross
       negligence, and breach of warranty after plaintiff was injured by a rubber molding press
       manufactured by defendant. The press was equipped with a presence-sensing device called a
       “light curtain” that stops the press when beams of light in front of the press opening are
       interrupted. Once the light curtain was no longer interrupted, the press would resume its cycle
       automatically. Plaintiff was injured when he attempted to retrieve parts that had fallen to the
       floor inside the press by reaching behind the light curtain without first placing the press into
       manual mode. Because of plaintiff’s position behind the light curtain, the light curtain was not
       interrupted, the press resumed its automatic operation, and plaintiff was trapped between the two
       plates of the press. The court, Martha D. Anderson, J., granted summary disposition to
       defendant, ruling that plaintiff had misused the press given the evidence that he had been trained
       not to reach into the press while it was in automatic mode, knew how to place the press into
       manual mode, knew that the light curtain was not meant to be used as an emergency stop switch,
       and knew that the press would automatically begin its cycle if the light curtain was no longer
       interrupted. The court further ruled that plaintiff’s misuse was not reasonably foreseeable
       because plaintiff had not presented any evidence that defendant could have foreseen that a
       trained press operator would crawl beyond a light curtain and partially inside a press to retrieve a
       part without first disengaging the press. The Court of Appeals, RONAYNE KRAUSE, P.J., and
       STEPHENS, J. (JANSEN, J., dissenting), reversed and remanded in an unpublished per curiam
       opinion issued July 19, 2016 (Docket No. 324726), holding that, regardless of whether plaintiff
       had misused the press, defendant could be held liable because plaintiff’s conduct was reasonably
       foreseeable. Defendant applied for leave to appeal in the Supreme Court, which ordered and
       heard oral argument on whether to grant the application or take other peremptory action. 500
Mich. 965 (2017).

               In a unanimous opinion by Justice ZAHRA, the Supreme Court, in lieu of granting leave to
       appeal, held:

               Defendant would be liable under MCL 600.2947(2) for injuries sustained by plaintiff if
       plaintiff’s conduct constituted misuse of the press under MCL 600.2945(e) and that misuse was
reasonably foreseeable. Whether the misuse was reasonably foreseeable depends on whether
defendant knew or should have known of the misuse, not on whether plaintiff was grossly
negligent in operating the press. Because the majority of the Court of Appeals did not decide
whether and how plaintiff misused the press, and because it did not apply the common-law
meaning of reasonable foreseeability, the Court of Appeals judgment was reversed and the case
was remanded to that Court to reconsider the trial court’s grant of summary disposition in favor
of defendant under the standards articulated in this opinion.

         1. MCL 600.2947(2) provides that a manufacturer or seller is not liable in a products-
liability action for harm caused by misuse of a product unless the misuse was reasonably
foreseeable. This provision further states that whether there was misuse and whether that misuse
was reasonably foreseeable are both legal issues to be resolved by the court. Thus, the plain
language of MCL 600.2947(2) clearly sets forth a two-part test for manufacturer liability
pertaining to reasonably foreseeable product misuse: in order for a manufacturer to be liable for
the misuse of its product, a court must first decide whether there was misuse of the product, and,
if so, the court must then decide whether the particular misuse was reasonably foreseeable by the
manufacturer.

       2. MCL 600.2945(e) defines “misuse” as “use of a product in a materially different
manner than the product’s intended use.” Under this provision, “misuse” includes (1) uses
inconsistent with the specifications and standards applicable to the product, (2) uses contrary to a
warning or instruction provided by the manufacturer, seller, or another person possessing
knowledge or training regarding the use or maintenance of the product, and (3) uses other than
those for which the product would be considered suitable by a reasonably prudent person in the
same or similar circumstances.

       3. The phrase “reasonably foreseeable” is not defined under the statute, but the
Legislature is presumed to have adopted the common-law definition of that phrase when it
enacted MCL 600.2947(2). Under Michigan common law, foreseeability depends on whether a
reasonable person could anticipate that a given event might occur under certain conditions.
When dealing with the foreseeability of a product’s misuse, the crucial inquiry is whether, at the
time the product was manufactured, the manufacturer was aware, or should have been aware, of
that misuse. Whether a manufacturer should have known of a particular misuse may depend on
whether that misuse was a common practice, or whether foreseeability was inherent in the
product.

        4. The Court of Appeals majority erred by failing to squarely address whether plaintiff’s
conduct constituted misuse of the press under MCL 600.2945(e), which affected its reasonable-
foreseeability analysis. For instance, the majority improperly framed the issue as whether it was
reasonably foreseeable that press operators at plaintiff’s place of employment would rely on the
light curtains as exclusive safety devices. This overly broad account of misuse is inconsistent
with the wording of MCL 600.2947(2), which specifically asks whether “the misuse” of the
product was reasonably foreseeable. In other words, the question for purposes of foreseeability
is whether defendant knew or should have known of plaintiff’s particular misuse. Without
deciding whether and how plaintiff had misused the press, the majority could not properly assess
whether that misuse was reasonably foreseeable.
        5. The Court of Appeals erred by importing the standard applicable to criminal gross
negligence into its interpretation of MCL 600.2947(2). Had the Legislature intended to use this
criminal standard for reasonable foreseeability in civil products-liability cases, as opposed to the
common-law definition, the Legislature would have done so. Because the Legislature has not
plainly shown a contrary intent, the common-law meaning of “reasonably foreseeable” must
apply for purposes of MCL 600.2947(2).

       Court of Appeals judgment reversed; case remanded to the Court of Appeals for further
proceedings.

       Justice CLEMENT took no part in the decision of this case.




                                    ©2018 State of Michigan
                                                                      Michigan Supreme Court
                                                                            Lansing, Michigan



OPINION
                                                    Chief Justice:         Justices:
                                                    Stephen J. Markman     Brian K. Zahra
                                                                           Bridget M. McCormack
                                                                           David F. Viviano
                                                                           Richard H. Bernstein
                                                                           Kurtis T. Wilder
                                                                           Elizabeth T. Clement

                                                                     FILED May 23, 2018



                           STATE OF MICHIGAN

                                    SUPREME COURT


STEVEN T. ILIADES and JANE ILIADES,

            Plaintiffs-Appellees,

v                                                             No. 154358

DIEFFENBACHER NORTH AMERICA
INC.,

            Defendant-Appellant.


BEFORE THE ENTIRE BENCH (except CLEMENT, J.)

ZAHRA, J.
      This products-liability action presents a question of first impression in regard to

the proper interpretation of MCL 600.2947(2).1          That provision provides that a


1
 Although this Court’s analysis in Greene v A P Prod, Ltd, 475 Mich. 502; 717 NW2d
855 (2006), tangentially touched upon product misuse, that case was limited to
addressing the scope of a manufacturer’s duty to warn of product risks under MCL
600.2948(2).
manufacturer is not liable for harm caused by the misuse of a product unless that misuse

was reasonably foreseeable.

      In this case, plaintiff Steven Iliades sustained serious injuries after he reached

inside a 500-ton press machine to retrieve molded rubber parts from the floor and became

trapped when the press started its automatic cycle.2 Iliades places fault with defendant

Dieffenbacher North America Inc., the manufacturer of the press. If Iliades’s conduct

constituted misuse of the press, however, Dieffenbacher would only be liable if that

particular misuse was reasonably foreseeable by Dieffenbacher.

      In an unpublished, split decision, the Court of Appeals concluded that, regardless

of whether Iliades misused the press, Dieffenbacher can be held liable for the harm

sustained by Iliades because his conduct was reasonably foreseeable under a criminal

gross-negligence standard. The Court of Appeals erred by applying that standard in this

context.

      The Legislature set forth a clear two-part test in MCL 600.2947(2) for

manufacturer liability arising from product misuse. First, a court must decide whether

there was misuse of the product. Second, if there was misuse, a court must decide

whether that particular misuse was reasonably foreseeable by the manufacturer.

Although the Legislature defined “misuse” in MCL 600.2945(e), it did not provide a

definition for “reasonably foreseeable.” Nevertheless, under longstanding principles of


2
  Steven Iliades’s wife, Jane Iliades, is also a party in this action with an independent
claim for loss of consortium, which would be derivative of her of husband’s legally
cognizable bodily injury. In this opinion, use of the singular “Iliades” refers to Steven
only.



                                           2
statutory construction, the phrase “reasonably foreseeable” must be construed in

accordance with its common-law meaning.            And under Michigan common law,

foreseeability depends on whether a reasonable person could anticipate that a given event

might occur under certain conditions.       When dealing with the foreseeability of a

product’s misuse in particular, the crucial inquiry is whether, at the time the product was

manufactured, the manufacturer was aware, or should have been aware, of that misuse.

       Because the majority of the Court of Appeals did not decide whether and how

Iliades misused the press, and because it improperly used a criminal gross-negligence

standard to determine whether Iliades’s misuse was reasonably foreseeable instead of the

common-law meaning of that phrase, we reverse the judgment of the Court of Appeals

and remand this case to that Court to reconsider whether the trial court’s grant of

summary disposition in favor of Dieffenbacher was proper under the standards articulated

in this opinion.

                            I. FACTS AND PROCEEDINGS

       Flexible Products Company supplies molded rubber parts for the automotive

industry. As of June 10, 2011, Iliades had more than a year of experience working on

presses at Flexible Products. Although he usually worked on Press Number 1, that press

was temporarily inoperable that day, so Iliades was operating Press Number 25, a 500-ton

vertical rubber molding press machine manufactured by Dieffenbacher. The press creates

injection-molded rubber parts by pressing together two large plates called “platens,”

which hold interchangeable molds, and then injecting rubber into the molds. Each cycle




                                            3
of the press takes less than 10 minutes to complete. Upon completion, the press stops and

the finished product is manually removed by the operator.

       Press Number 25 is also equipped with a presence-sensing device, often referred

to as a “light curtain,” whereby beams of light pass in front of the opening to the press.

When this light curtain is interrupted by, for example, a hand or arm crossing the light

beams, the press stops its cycle. While some of the presses would have to be manually

reset once the light curtain was intact and no longer interrupted, other presses, like Press

Number 25, would resume their cycle automatically.

       Although the presses were generally set to cycle automatically, they could also

operate in manual mode. Because the presses do not always eject the rubber parts

properly, causing some parts to fall to the floor of a press, operators were instructed to

place a press in manual mode before reaching into the press to remove any wayward part.

Operators were also instructed to use a “parts grabber” to reach into the press to remove

these parts.

       After returning from a break on this particular day, Iliades sought to retrieve parts

that had fallen to the floor inside Press Number 25 by using his parts grabber. Iliades,

however, did not place the press into manual mode before doing so. In reaching into the

press, Iliades’s torso and back were completely inside the press, while his right knee

rested on top of the guard or metal skirting on the front of the press. Despite having his

left foot still touching the floor, Iliades’s body was positioned in such a way that he was

behind the light curtain.

       With the light curtain no longer interrupted, the press resumed its automatic

operation and trapped Iliades between the two plates of the press. Iliades was able to


                                             4
bang a tool against the side of the press and attract the attention of the foreman. After

approximately 15 minutes, the press was partially disassembled, freeing Iliades. Iliades

sustained serious fractures in his back and severe burns, and he continues to suffer from

post-traumatic stress disorder, chronic pain, and major depression.

      In 2012, Iliades filed this products-liability action against Dieffenbacher, alleging

negligence, gross negligence, and breach of warranty.                 Following discovery,

Dieffenbacher moved for summary disposition under MCR 2.116(C)(10), arguing that,

pursuant to MCL 600.2945(e) and MCL 600.2947(2), Iliades’s actions in climbing

partway into the press constituted misuse that was not reasonably foreseeable.          In

response, Iliades argued that there was a genuine issue of material fact regarding whether

he engaged in unforeseeable misuse of the press.

      At the conclusion of the motion hearing on September 17, 2014, the trial court

agreed with Dieffenbacher and granted the motion. The trial court found that Iliades

misused the press, as the record evidence demonstrated that he was trained not to reach

into the press while it was in automatic mode. He also knew how to place the press into

manual mode, that the light curtain was not meant to be used as an emergency stop

switch, and that the press would automatically begin its cycle if the light curtain was no

longer interrupted.   The trial court then concluded that Iliades’s misuse was not

reasonably foreseeable because Iliades did not present any evidence that Dieffenbacher




                                            5
could have foreseen that a trained press operator would crawl beyond a light curtain and

partially inside a press to retrieve a part without first disengaging the press.3

          On July 19, 2016, the Court of Appeals issued an unpublished, split decision

reversing the trial court.4 The majority chose not to expressly decide whether Iliades’s

conduct constituted misuse, claiming instead that “the dispositive issue is whether

[Iliades’s] conduct was foreseeable.”5         Employing the criminal-law standard for

distinguishing ordinary negligence from gross negligence to define foreseeability, the

majority focused on whether Dieffenbacher should have reasonably expected that press

operators, like Iliades, would rely on light curtains as exclusive safety devices. The

majority concluded that it was common practice for operators to routinely disregard their

training and rely on light curtains as the sole safety device when removing finished parts.

The majority also concluded that Iliades had no reason to know that the light curtain on

Press Number 25 “would be cleared if one got between the light curtain and the

press . . . .”6 Therefore, the majority concluded that the evidence did not show that


3
 Iliades filed a motion for reconsideration, which was denied in an order issued on
October 9, 2014. Iliades thereafter filed a delayed application for leave to appeal with the
Court of Appeals.
4
 Iliades v Dieffenbacher North America Inc, unpublished per curiam opinion of the
Court of Appeals, issued July 19, 2016 (Docket No. 324726).
5
 Id. at 3. Nevertheless, the majority did recognize that “misuse,” as defined under MCL
600.2945(e), includes “ ‘uses contrary to a warning or instruction provided by the
manufacturer, seller, or another person possessing knowledge or training regarding the
use or maintenance of the product’ ” and that Iliades acted in a manner that “appears to
have been contrary to instruction provided by his employer.” Id.
6
    Id. at 4.



                                               6
Iliades “obviously committed gross negligence” and that it was reasonably foreseeable to

Dieffenbacher that press operators would rely entirely on light curtains for safety.

         In her dissent, Judge JANSEN would have affirmed the trial court’s grant of

summary disposition. According to Judge JANSEN, the evidence showed that Iliades

misused the press by acting contrary to instructions provided by Joe Whiteside, who was

an employee at Flexible Products with knowledge and training regarding the use of the

press. Specifically, Whiteside instructed Iliades to never reach inside the press when it

was in automatic mode. Whiteside also trained Iliades to never transgress the light

curtain.    Nevertheless, that is precisely what Iliades did here.     Judge JANSEN also

concluded that Dieffenbacher could not have reasonably foreseen Iliades’s particular

misuse because there was no evidence that anyone had ever suffered the type of injury

that Iliades sustained as a result of partially climbing into a press and because there was

no evidence that partially climbing into a press while it was in automatic mode was

common practice among press operators.

         Dieffenbacher applied for leave to appeal in this Court. We directed the Clerk to

schedule oral argument on whether to grant the application or take other action.7

    II. STANDARD OF REVIEW AND RULES OF STATUTORY INTERPRETATION

         Questions of statutory interpretation are reviewed de novo.8 When interpreting a

statute, this Court’s primary goal is to “ ‘ascertain the legislative intent that may


7
    Iliades v Dieffenbacher North America Inc, 500 Mich. 965 (2017).
8
 Covenant Med Ctr, Inc v State Farm Mut Auto Ins Co, 500 Mich. 191, 199; 895 NW2d
490 (2017), citing Hannay v Dep’t of Transp, 497 Mich. 45, 57; 860 NW2d 67 (2014).



                                             7
reasonably be inferred from the words in [the] statute.’ ”9 If the statute’s language is

clear and unambiguous, then the statute must be enforced as written.10 A necessary

corollary of this principle is that a “ ‘court may read nothing into an unambiguous statute

that is not within the manifest intent of the Legislature as derived from the words of the

statute itself.’ ”11

        This Court must give effect to every word, phrase, and clause in a statute, and, in

particular, consider the plain meaning of the critical word or phrase as well as its

placement and purpose in the statutory scheme, to avoid rendering any part of the statute

nugatory or surplusage.12 If a statutory word or phrase is undefined, it must be accorded

its plain and ordinary meaning.13 A legal term of art, on the other hand, must be

construed in accordance with its peculiar and appropriate legal meaning.14 Consequently,

9
 Covenant Med Ctr, 500 Mich. at 199, quoting People v Couzens, 480 Mich. 240, 249;
747 NW2d 849 (2008).
10
 Covenant Med Ctr, 500 Mich. at 199, citing People v Gardner, 482 Mich. 41, 50; 753
NW2d 78 (2008).
11
 Covenant Med Ctr, 500 Mich. at 199, quoting Roberts v Mecosta Co Gen Hosp, 466
Mich. 57, 63; 642 NW2d 663 (2002).
12
  SBC Health Midwest, Inc v City of Kentwood, 500 Mich. 65, 70-71; 894 NW2d 535
(2017).
13
  Spectrum Health Hosps v Farm Bureau Mut Ins Co of Mich, 492 Mich. 503, 515; 821
NW2d 117 (2012), citing Krohn v Home-Owners Ins Co, 490 Mich. 145, 155; 802 NW2d
281 (2011).
14
  Hannay, 497 Mich. at 57, citing In re Bradley Estate, 494 Mich. 367, 377; 835 NW2d
545 (2013); see also Bradley Estate, 494 Mich. at 377 (“While terms must be construed
according to their plain and ordinary meaning, words and phrases ‘as may have acquired
a peculiar and appropriate meaning in the law, shall be construed and understood
according to such peculiar and appropriate meaning.’ ”), quoting MCL 8.3a.



                                             8
when the Legislature uses an undefined term with a “ ‘settled, definite, and well known

meaning at common law,’ ” that settled meaning applies “ ‘unless a contrary intent is

plainly shown.’ ”15

                                     III. ANALYSIS

           As part of major tort reform efforts in 1995,16 the Legislature amended the

Revised Judicature Act17 to provide that a “manufacturer or seller is not liable in a

product liability action for harm caused by misuse of a product unless the misuse was

reasonably foreseeable.”18 The statute further provides that whether there was misuse,

and whether that misuse was reasonably foreseeable, are both “legal issues to be resolved

by the court.”19 Thus, the plain language of MCL 600.2947(2) clearly sets forth a two-

part test for manufacturer liability pertaining to reasonably foreseeable product misuse: in

order for a manufacturer to be liable for the misuse of its product, a court must first

decide whether there was misuse of the product, and, if so, the court must then decide

whether the particular misuse was reasonably foreseeable by the manufacturer.




15
  People v March, 499 Mich. 389, 398; 886 NW2d 396 (2016), quoting People v
Covelesky, 217 Mich. 90, 100; 185 N.W. 770 (1921), superseded by statute on other
grounds.
16
     See 1995 PA 161 and 1995 PA 249.
17
     MCL 600.101 et seq.
18
     MCL 600.2947(2).
19
     Id.



                                             9
           Turning to the first part of the test, MCL 600.2945(e) defines “misuse” as “use of

a product in a materially different manner than the product’s intended use.”20 This

provision defines “misuse” to include the following: (1) “uses inconsistent with the

specifications and standards applicable to the product,” (2) “uses contrary to a warning or

instruction provided by the manufacturer, seller, or another person possessing knowledge

or training regarding the use or maintenance of the product,” and (3) “uses other than

those for which the product would be considered suitable by a reasonably prudent person

in the same or similar circumstances.”21

           The second part of the test requires a court to decide whether the particular misuse

of the product was reasonably foreseeable by the manufacturer.              Unlike “misuse,”

“reasonably foreseeable” is not defined under the statute. As a matter of statutory

construction, however, the Legislature is presumed to have adopted the common-law

definition of “reasonably foreseeable” when it enacted MCL 600.2947(2).22

           Under Michigan common law, foreseeability depends on whether a reasonable

person “could anticipate that a given event might occur under certain conditions.”23


20
     MCL 600.2945(e).
21
     Id.
22
   March, 499 Mich at 398; Hannay, 497 Mich. at 57; In re Bradley, 494 Mich. at 377; see
also People v Moreno, 491 Mich. 38, 46; 814 NW2d 624 (2012) (“We must presume that
the Legislature knows of the existence of the common law when it acts.”) (quotation
marks and brackets omitted).
23
  Samson v Saginaw Prof Bldg, Inc, 393 Mich. 393, 406; 224 NW2d 843 (1975); see also
Schultz v Consumers Power Co, 443 Mich. 445, 452; 506 NW2d 175 (1993), quoting
Samson, 393 Mich. at 406; Groncki v Detroit Edison Co, 453 Mich. 644, 668; 557 NW2d
289 (1996) (MALLETT, J., concurring in part and dissenting in part) (defining


                                                10
When dealing with the foreseeability of a product’s misuse in particular, the crucial

inquiry is whether, at the time the product was manufactured, the manufacturer was

aware, or should have been aware, of that misuse.24 Whether a manufacturer should have

known of a particular misuse may depend on whether that misuse was a common

practice,25 or if foreseeability was inherent in the product.26



“foreseeability” to similarly mean, in part, “whether the reasonable person . . . could
anticipate the likelihood that a particular event would occur”), citing Samson, 393 Mich.
at 406; accord Moore v Sky Chefs, Inc, 79 F Appx 130, 135 (CA 6, 2003), quoting
Samson, 393 Mich. at 406. Black’s Law Dictionary similarly defines “foreseeability” as
the “quality of being reasonably anticipatable.” Black’s Law Dictionary (10th ed).
24
  See Villar v E W Bliss Co, 134 Mich. App. 116, 121; 350 NW2d 920 (1984) (“[T]he
specific use to which plaintiff’s employer put the machine was not foreseeable without
some evidence that defendant knew or should have known of the purchaser’s unsafe
use.”).
25
  See, e.g., Mach v Gen Motors Corp, 112 Mich. App. 158, 163; 315 NW2d 561 (1982)
(“The crucial inquiries under this test [of foreseeability by the manufacturer] are whether
the use made of the product was a common practice and whether the manufacturer was
aware of that use.”); accord Gootee v Colt Indus, Inc, 712 F2d 1057, 1064 (CA 6, 1983)
(“Crucial inquiries in determining whether a use is foreseeable include whether the use
made of the product was a common practice and whether the manufacturer was, or should
have been aware, of that use.”), citing Mach, 112 Mich. App. 158.
26
  See, e.g., Portelli v I R Constr Prod Co, Inc, 218 Mich. App. 591, 599; 554 NW2d 591
(1996) (“Foreseeability of misuse may be inherent in the product or may be based on
evidence that the manufacturer had knowledge of a particular type of misuse.”); Van
Eizenga v Straley, unpublished per curiam opinion of the Court of Appeals, issued March
31, 1998 (Docket No. 198819), p 4, quoting Portelli, 218 Mich. App. at 599; accord
Adams v Mestek Machinery, Inc, unpublished opinion of the United States District Court
for the Eastern District of Michigan, issued November 9, 2017 (Case No. 16-cv-11764),
p 8, quoting Portelli, 218 Mich. App. at 599. Although the design of a product may be
enhanced with the passage of time and improvements in technology, the adequacy of a
design and foreseeability of misuse is measured at the time the product is in fact
manufactured, not at the time of injury.



                                              11
       Accordingly, under MCL 600.2947(2), Dieffenbacher would not be liable for

Iliades’s injuries caused by the misuse of the press unless that misuse was reasonably

foreseeable at the time the press was manufactured. This necessarily requires a court to

first decide whether Iliades’s conduct constituted misuse of the press under MCL

600.2945(e). Next, under the established common-law meaning of the phrase, Iliades’s

alleged misuse of the press would only be “reasonably foreseeable” if Dieffenbacher

could have anticipated that the “given event”—here, Iliades reaching inside the press to

remove rubber parts and transgressing the light curtain while the press was in automatic

mode—might occur under certain conditions. To answer this question, a court would

look to the record evidence to decide whether Dieffenbacher knew or should have known

of Iliades’s conduct.

       Although it recognized that Iliades likely misused the press under MCL

600.2945(e), the Court of Appeals majority failed to squarely address the first prong of

the test. This apparently deliberate decision was problematic for several reasons. Not

only did the majority disregard the Legislature’s clear directive that a court must decide

whether a person misused the product, it also failed to focus specifically on Iliades’s

conduct, which affected its reasonable-foreseeability analysis. For instance, the majority

improperly framed the issue as whether it was reasonably foreseeable that press operators

at Flexible Products would rely on the light curtains as exclusive safety devices. This

overly broad account of misuse in this case is inconsistent with the wording of MCL

600.2947(2), which specifically asks whether “the misuse” of the product was reasonably




                                           12
foreseeable.27 In other words, the question for purposes of foreseeability is whether

Dieffenbacher knew or should have known of Iliades’s particular misuse.          Without

deciding whether and how Iliades misused the press, the majority could not properly

assess whether that misuse was reasonably foreseeable.

         Furthermore, the Court of Appeals majority does not explain why it opted to

disregard the wealth of reasonable-foreseeability jurisprudence when it imported the

standard applicable to criminal gross negligence into its interpretation of MCL

600.2947(2). Had the Legislature intended to use this criminal standard for reasonable

foreseeability in civil products-liability cases, as opposed to the common-law definition,

the Legislature would have done so. Because the Legislature has not plainly shown a

contrary intent, the common-law meaning of “reasonably foreseeable” must apply for

purposes of MCL 600.2947(2).

                                   IV. CONCLUSION

         For these reasons, this Court concludes that Dieffenbacher would be liable under

MCL 600.2947(2) for injuries sustained by Iliades if Iliades’s conduct constituted misuse

of the press under MCL 600.2945(e) and that misuse was reasonably foreseeable.

Whether the misuse was reasonably foreseeable depends on whether Dieffenbacher knew

or should have known of the misuse, not whether Iliades was grossly negligent in

operating the press. Because the majority of the Court of Appeals did not decide whether

and how Iliades misused the press, and because it did not apply the common-law



27
     Emphasis added.



                                            13
meaning of reasonable foreseeability, we reverse the judgment of the Court of Appeals

and remand this case to that Court to reconsider the trial court’s grant of summary

disposition in favor of Dieffenbacher under the standards articulated in this opinion. We

do not retain jurisdiction.


                                                        Brian K. Zahra
                                                        Stephen J. Markman
                                                        Bridget M. McCormack
                                                        David F. Viviano
                                                        Richard H. Bernstein
                                                        Kurtis T. Wilder


       CLEMENT, J., took no part in the decision of this case.




                                            14